Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a as being anticipated by Chen et al (US 20130314636)
Regarding Claim 1,
Chen et al discloses (Fig.2 and Fig. 3) A substrate comprising: an insulating base material (30); a pixel electrode (38) provided on one surface side of the base material; and a common electrode (37) provided between the base material (30) and the pixel electrode (38), the pixel electrode (38) has no slit and overlaps an entire area of the common electrode (37), such that all sides on an outer periphery of the common electrode (37) are located inside the pixel electrode (38) in a plan view.
Regarding Claim 2,
Chen et al discloses (Fig.2 and Fig. 3) further comprising a coupling portion (where 45 connects to 323) provided between the base material (30) and the pixel electrode (38), wherein a plurality (plurality of pixel electrodes shown in Fig. 18) of the pixel electrodes (38) are arranged in a first direction (X direction) and a second direction (Y direction)intersecting the first direction in the plan view, a plurality of the common electrodes (37) are arranged in the first direction (x direction) and the second direction (y direction), and the coupling portion couples (where 45 connects to 323) together the common electrodes (37) arranged in at least one of the first direction and the second direction.
Regarding Claim 3,
Chen et al discloses (Fig.2 and Fig. 3) further comprising a gate line (35) extending in the first direction (x direction) between the base material (30) and the pixel electrode (38), wherein the coupling portion (323) comprises wiring provided in the same layer as that of the gate line (35)
Regarding Claim 4,
Chen et al discloses (Fig.2 and Fig. 3) a signal line (36) extending in the second direction between the base material and the pixel electrode (38), wherein the coupling portion (323) comprises wiring provided in the same layer as that of the signal line (313).
Regarding Claim 5,
Chen et al discloses (Fig.2 and Fig. 3) wherein the coupling portion (323) is provided on a surface of the common electrode (37) facing the pixel electrode (38).
Regarding Claim 6,

Regarding Claim 7,
Chen et al discloses (Fig.2 and Fig. 3) a substrate (30); and an electrophoretic layer ([0134]) disposed so as to face the substrate (30), wherein the substrate comprises: an insulating base material (30); a plurality of pixel electrodes (38) provided on a surface of the base material facing the electrophoretic layer ([0134]), and arranged in a matrix having a row-column configuration; and a plurality of common electrodes (37) provided between the base material and the pixel electrodes, and arranged in a matrix having a row-column configuration, and each of the pixel electrodes (38) faces a corresponding one of the common electrodes (37) on a one-to-one basis, and each of the pixel electrodes (38) has no slit and overlaps an entire area of the corresponding one of the common electodes (37), such that all sides on an outer periphery of the common electrode (37) are located inside the each of  the pixel electrodes (38) in a plan view.
Regarding Claim 8,
Chen et al discloses (Fig.2 and Fig. 3) wherein adjacent ones of the common electrodes (37) are spaced from each other (Fig. 18).
Regarding Claim 9,
Chen et al discloses (Fig.2 and Fig. 3) further comprising a gate line (35) extending in a first direction between the base material (30) and the pixel electrode (38), wherein the common electrodes (37) arranged in the first direction are coupled to one another by a 
Regarding Claim 10,
Chen et al discloses (Fig.2 and Fig. 3)further comprising a signal line (36) extending in a second direction between the base material (30) and the pixel electrode (38), wherein the common electrodes  (37) arranged in the second direction are coupled to one another by a coupling portion (323), the coupling portion extends in the second direction in parallel to the signal line (36), and the coupling portion is wiring provided in the same layer as that of the signal line.
Regarding Claim 15,
Chen et al discloses (Fig.2 and Fig. 3) wherein the common electrodes (37) include a first common electrode (37 in one of the pixels shown in Fig.18) and a second common electrode (another 37 in one of the pixels shown in Fig.18) that is adjacent to the first common electrode  in the at least one of the first direction and the second direction, the pixel electrodes (38) include a first pixel electrode (one of the 38 in one of the pixels in Fig. 18) that overlaps an entire area of the first common electrode (one of the 37 in one of the pixel units in Fig. 18) and a second pixel electrode (38) that overlaps an entire area of the second common electrode (37), the coupling portion (232) couples together: the first common electrode (37) having all sides on an outer periphery being located inside the first pixel electrode (38); and the second common electrode(37) having all sides on an outer periphery being located inside the second pixel electrode (38).

Regarding Claim 16,
[AltContent: textbox (Where 2nd pixel electrode and 2nd common electrode are located)]Chen et al discloses (Fig.2 and Fig. 3) wherein the common electrodes (37) include a first common electrode and a second common electrode (one of the 27 in one of the pixel units in Fig. 18) that is adjacent to the first common electrode in one of a first direction and a second direction, the pixel electrodes (38) include a first pixel electrode that overlaps an entire area of the first common electrode (37) and a second pixel electrode that overlaps an entire area of the second common electrode, a coupling portion (323) couples together: the first common electrode (37) having all sides on an outer periphery being located inside the first pixel electrode (38); and the second common electrode (37) having all sides on an outer periphery being located inside the second pixel electrode (38).
[AltContent: textbox (Where first pixel electrode and first common electrode are located)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    541
    425
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20130314636) in view of Aota et al (US 20090027579)
Regarding Claim 11,
Chen et al discloses everything as disclosed above.

Aota et al discloses (Fig. 10) an organic film [0045](18) between the base material and the common electrode, wherein the common electrode (20) is coupled to the coupling portion through a contact hole (6)  formed in the organic film (18), and the contact hole faces the pixel electrode (22).
It would have been obvious to one of ordinary skill in the art to modify Chen et al to include Aota et al’s organic film [0045](18) between the base material and the common electrode, wherein the common electrode (20) is coupled to the coupling portion through a contact hole (6)  formed in the organic film (18), and the contact hole faces the pixel electrode (22) motivated by the desire to manufacture a reliable display with no dealy of signal transmissions [0008].
Regarding Claim 12,
In addition to Chen et al and Aota et al, Aota et al (Fig. 10) further comprising an organic film [0045](18) between the base material (10) and the common electrode (20), wherein the common electrode (20) is coupled to the coupling portion (where 20 connects with 16c) through a contact hole (H6) in the organic film, and the contact hole faces the pixel electrode (22).
Regarding Claim 13,
In addition to Chen et al and Aota et al, Aota et al (Fig. 10) wherein the common electrode (20) comprises a light-transmitting conductive film [0049] and a reflective film (16c) 
Regarding Claim 14,
In addition to Chen et al and Aota et al, Aota et al (Fig. 10) wherein the common electrode (20) comprises a light-transmitting conductive film [0049]and a reflective film (16c) in contact with the light-transmitting conductive film, and the coupling portion  (where 20 contacts 16c) is in contact with the light- transmitting conductive film in the contact hole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871